UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6330


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERNEST BAILEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:00-cr-00152-MJG-1)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Bailey, Appellant      Pro Se.       Albert David Copperthite,
Assistant United States       Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest    Bailey,   a    federal       prisoner,   appeals    the

district court’s order denying his motion for reconsideration of

the denial of his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010)

petition, and its subsequent order denying reconsideration.                We

have     reviewed    the   record   and     find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Bailey, No. 1:00-cr-00152-MJG-1 (D. Md.

Jan. 8, 2010; Jan. 29, 2010).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                     2